I agree with the majority's decision but add a second reason for the result reached by the majority.
The trial court's duty to provide factual findings arises only when a party makes a timely request for such findings. The request is timely before the disputed order is filed for journalization or within seven days after "notice of the court's announcement of its decision." Civ. R. 52. The court may announce its decision before it journalizes the resulting order or judgment. Civ. R. 58; Jackson v. Columbus (1974), 41 Ohio App.2d 90, at 92-93 [70 O.O.2d 92]. If it does not announce its decision before it journalizes that order or judgment, the journalized order or judgment constitutes the "announcement." For the purpose of Civ. R. 52, the time to request separate findings expires no later than seven days after the disputed order is journalized. See L.T.M. Builders Co. v. Jefferson (1980), 61 Ohio St.2d 91, at 95 [15 O.O.3d 127]; Professional Business Systems, Inc. v.Koba (May 5, 1983), Cuyahoga App. No. 45406, unreported, at 7. Journalization constitutes notice to the parties, regardless of any supplementary procedure which the court may provide to advise them.
In this case, no party requested separate findings within seven days after the court journalized the challenged judgment. Hence, the court had no duty to provide such findings even if they were appropriate for this type of proceeding.